Title: From George Washington to Major General Israel Putnam, 30 September 1778
From: Washington, George
To: Putnam, Israel


          
            Dear Sir.
            Head Quarters Fredericksburg 30th Septr 1778
          
          The enemys designs still continue ambiguous, however it is our policy to provide against possible events—You will therefore detach a field officer with about one hundred men to guard the pass leading from Haverstraw to Fort Montgomery, I mean the pass by which the enemy marched to the reduction of that post. You will take every other necessary precaution or place such advanced parties as may appear to give you the most perfect security. If you have any communications to make I shall be at Fish-kill Town. I am &c.
          
            G.W.
          
          
          P.[S.] I think among other things it will be adviseable to keep a good look out on the river by sending down a few guard boats under the direction of some vigilant officer.
          
        